Oivilian pay; reduction in force. — On June 7, 1968, the court issued the following order:
This case comes before the court on defendant’s motion, filed October 18, 1967, for summary judgment which is considered together with the opposition thereto and without oral argument.
In this case plaintiff, a veteran, was employed as a truck driver by the Department of the Army at Fort Wadsworth, Staten Island, New York. He was separated from this position on October 6, 1965 due to a reduction in force after having been offered a reasonable replacement position. Plain*804tiff’s reduction-in-force appeal was rejected by the Regional Director of the Civil Service Commission on August 20,1965 and then by the Board of Appeals and Review of the Civil Service Commission on January 21,1966.
Since plaintiff has not shown in what way the determination of the Civil Service Commission holding the separation to have been valid, was either arbitrary or not supported by substantial evidence, defendant’s motion for summary judgment should be granted.
See, Sweeney v. United States, 177 Ct. Cl. 651 (1966) and Morris v. United States, 181 Ct. Cl. 1203 (order of December 18, 1967 dismissing plaintiff’s petition). In view of defendant’s documentary evidence and affidavits, plaintiff’s bare, unsupported allegations to the contrary do not raise a triable issue of fact. See, Garica v. United States, 123 Ct. Cl. 722, 732-33, 108 F. Supp. 608 (1952). Plaintiff 'has raised no triable issue either (1) that he was separated as a result of a transfer of function, rather than a reduction-in-force, or (2) that his separation was the result of bias and prejudice.
It Is Therefore Ordered that defendant’s motion for summary judgment be and the same is granted and plaintiff’s petition is dismissed.